Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 1 TO

AMENDMENT NO. 3, INCREMENTAL AMENDMENT AND JOINDER AGREEMENT

AMENDMENT NO. 1 TO AMENDMENT NO. 3, INCREMENTAL AMENDMENT AND JOINDER AGREEMENT
(this “Amendment”) dated as of July 17, 2013 among Walter Investment Management
Corp., a Maryland corporation (the “Borrower”), the other Credit Parties party
hereto, Credit Suisse AG (“CS”), in its capacity as administrative agent (in
such capacity, the “Administrative Agent”) and collateral agent under that
certain Credit Agreement (as heretofore amended or modified, the “Credit
Agreement”) dated as of November 28, 2012 among the Borrower, the lenders from
time to time party thereto and the Administrative Agent, and each of CS, Morgan
Stanley Senior Funding Inc., Barclays Bank PLC and Bank of America, N.A., each
an “Additional Lender” under that certain Amendment No. 3, Incremental Amendment
and Joinder Agreement (the “Incremental Amendment”) dated as of June 6, 2013
among the Borrower, the other Credit Parties party thereto, the Administrative
Agent and the Additional Lenders.

RECITALS:

WHEREAS, the parties hereto, constituting all Persons party to the Incremental
Amendment, intend to amend certain agreements contained in the Incremental
Amendment and the Credit Agreement; and

WHEREAS, the Incremental Amendment and the Credit Agreement may be amended as
set forth herein with the consent solely of the parties to the Incremental
Amendment (and no other consent (including the consent of any other Lender) is
required in order for this Amendment to be effective);

The parties hereto therefore agree as follows:

SECTION 1. Defined Terms; References. Unless otherwise specifically defined
herein, each term used herein that is defined in either the Credit Agreement or
the Incremental Amendment has the meaning assigned to such term in the Credit
Agreement or the Incremental Amendment, as the context may require. Each
reference to “hereof”, “hereunder”, “herein” and “hereby” and each other similar
reference and each reference to “this Agreement” and each other similar
reference contained in the Credit Agreement or the Incremental Amendment shall,
after this Agreement becomes effective, refer to the Credit Agreement or the
Incremental Amendment, as applicable, as amended hereby. For the avoidance of
doubt, after the date hereof, any references to “date hereof,” or “date of this
Agreement,” in the Credit Agreement, shall continue to refer to November 28,
2012 and any reference to “date hereof,” or “date of this Agreement,” in the
Incremental Amendment, shall continue to refer to June 6, 2013.

SECTION 2. Incremental Term Loans. Notwithstanding anything to the contrary in
the Incremental Amendment or the Credit Agreement, with effect from the date
hereof, the Tranche C Incremental Term Loans made under the Incremental
Amendment shall be deemed to be Tranche B Term Loans having identical terms as
the Tranche B Term Loans (including, without limitation, with respect to the
maturity date, mandatory prepayments, voluntary prepayments, and prepayment fees
and premium) and shall otherwise be subject to the provisions, including any
provisions restricting the rights, or regarding the obligations, of the Credit
Parties or any provisions regarding the rights of the Tranche B Term Lenders, of
the Credit Agreement and the other Credit Documents. From the date hereof, each
reference to a “Tranche B Term Loan” or “Tranche B Term Loans” in the Credit
Agreement or the other

 

1



--------------------------------------------------------------------------------

Credit Documents shall be deemed to include the Tranche C Incremental Term Loans
made pursuant to the Incremental Amendment (including, without limitation, for
purposes of the definitions of “Adjusted LIBO Rate”, “All-in Yield” and
“Repricing Transaction” in Section 1.01 of the Credit Agreement) and all other
related terms will have correlative meanings mutatis mutandis. The Tranche C
Incremental Term Loans, as Tranche B Term Loans, shall also constitute “Term
Loans” for all purposes of the Credit Agreement and the other Credit Documents
and “First Lien Indebtedness” for purposes of the Credit Agreement. For the
avoidance of doubt and notwithstanding anything in this Amendment, the
Incremental Amendment or the Credit Agreement to the contrary, the Tranche C
Incremental Term Loans shall be considered an increase in the Tranche B Term
Loans under the Credit Agreement and shall not be considered a separate tranche
of Indebtedness under the Credit Agreement.

SECTION 3. Repayment of Tranche C Incremental Term Loans; Maturity Date.
Notwithstanding anything to the contrary in the Incremental Amendment or the
Credit Agreement:

(a) the Borrower shall pay to the Administrative Agent, a principal amount of
the Tranche C Incremental Term Loans (as modified hereby) in accordance with
clause (a)(i) of Section 2.11 of the Credit Agreement (as amended pursuant to
Section 4 below) and, for the avoidance of doubt, commencing on the last
Business Day of September 2013;

(b) to the extent not previously paid, all Tranche C Incremental Term Loans (as
modified hereby) shall be due and payable on the Tranche B Term Loan Maturity
Date, together with accrued and unpaid interest on the principal amount to be
paid to but excluding the date of payment; and

(c) all repayments required pursuant to this Section 3 shall be subject to
Section 2.16 of the Credit Agreement, but shall otherwise be without premium or
penalty.

SECTION 4. Amendments to Credit Agreement. Notwithstanding anything to the
contrary in the Incremental Amendment or the Credit Agreement, effective on and
as of the date hereof, none of the amendments to the Credit Agreement included
in Section 8 of the Incremental Amendment shall be effective, and the Credit
Agreement shall be amended only as follows:

(a) Section 2.11 of the Credit Agreement is hereby amended by replacing
“$19,193,031.50” therein with “$21,790,433.20”.

SECTION 5. Representations of the Borrower. The Borrower represents and warrants
that:

(a) each Credit Party has the power and authority to execute, deliver and
perform its obligations under this Amendment and under each of the Credit
Documents as amended or supplemented hereby to which it is a party, and has
taken all necessary action to authorize the execution, delivery and performance
by it of this Amendment and each Credit Document as amended or supplemented
hereby. Each Credit Party has duly executed and delivered this Amendment, and
this Amendment and each Credit Document as amended or supplemented hereby
constitutes its legal, valid and binding obligation enforceable in accordance
with its terms, except as enforceability thereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally and by general equitable principles
(regardless of whether enforcement is sought by proceeding in equity or at law);

(b) no order, consent, approval, license, authorization or validation of, or
filing, recording or registration with (except for those that have otherwise
been obtained or made on or prior to the date

 

2



--------------------------------------------------------------------------------

hereof and which remain in full force and effect on the date hereof), or
exemption or other action by, any Governmental Authority or other Person is
required to be obtained or made by, or on behalf of, any Credit Party to
authorize, or is required to be obtained or made by, or on behalf of, any Credit
Party in connection with, the execution, delivery and performance of this
Amendment or any Credit Document as amended or supplemented hereby or the
legality, validity, binding effect or enforceability of this Amendment or any
such Credit Document as amended or supplemented hereby; and

(c) the execution, delivery and performance of this Amendment and of the other
Credit Documents as amended or supplemented hereby will not (i) contravene any
provision of any material law, statute, rule or regulation or any order, writ,
injunction or decree of any court or Governmental Authority, (ii) require any
consent under, or violate or result in any breach of any of the terms,
covenants, conditions or provisions of, or constitute a default under, or give
rise to any right to accelerate or to require the prepayment, repurchase of
redemption of any obligation under, or result in the creation or imposition of
(or the obligation to create or impose) any Lien upon any of the property or
assets of any Credit Party or any of its Subsidiaries pursuant to the terms of
the Credit Agreement or any material indenture, mortgage, deed of trust, other
credit agreement or loan agreement, or any other material agreement, contract or
instrument, in each case to which any Credit Party or any of its Subsidiaries is
a party or by which it or any its property or assets is bound or to which it may
be subject, or (iii) violate any provision of the certificate or articles of
incorporation, certificate of formation, limited liability company agreement or
by-laws (or equivalent organizational documents), as applicable, of any Credit
Party or any of its Subsidiaries.

SECTION 6. Conditions to Effectiveness. This Amendment shall become effective as
of the first date when the Administrative Agent shall have received from the
Borrower, each other Credit Party, each Additional Lender and the Administrative
Agent an executed counterpart hereof or other written confirmation (in form
satisfactory to the Administrative Agent) that such party has signed a
counterpart hereof.

SECTION 7. Acknowledgment of Additional Lenders. Each Additional Lender
expressly acknowledges that neither any of the Agents, nor any Commitment Party
(as defined in the Commitment Letter entered into in connection with the
Incremental Amendment (the “Commitment Letter”)), nor any of their Affiliates
nor any of their respective officers, directors, employees, agents or
attorneys-in-fact have made any representations or warranties to it and that no
act by any Agent or Commitment Party hereafter taken, including any review of
the affairs of a Credit Party or any affiliate of a Credit Party, shall be
deemed to constitute any representation or warranty by any Agent or any
Commitment Party to any Additional Lender. Each Additional Lender represents to
the Agents and the Commitment Parties that it has, independently and without
reliance upon any Agent, Commitment Party or any other Lender, and based on such
documents and information as it has deemed appropriate, made its own appraisal
of and investigation into the business, operations, property, financial and
other condition and creditworthiness of the Credit Parties and their affiliates
and made its own decision to enter into this Amendment. Each Additional Lender
also represents that it will, independently and without reliance upon any Agent,
Commitment Party or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
the Credit Agreement and the other Credit Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Credit Parties and their affiliates. Each Additional Lender hereby (a) confirms
that it has received a copy of the Credit Agreement and each other Credit
Document and such other documents (including financial statements) and
information as it deems appropriate to make its decision to enter into this
Amendment and (b) agrees that it is bound by the terms of the Credit

 

3



--------------------------------------------------------------------------------

Agreement as a Lender thereunder and that it will continue to perform in
accordance with their terms all of the obligations which by the terms of the
Credit Documents are required to be performed by it as a Lender.

SECTION 8. Governing Law. This Amendment shall be governed by and construed and
interpreted in accordance with the laws of the State of New York.

SECTION 9. Confirmation of Guarantees and Security Interests. By signing this
Amendment, each Credit Party hereby confirms that the obligations of the Credit
Parties under the Credit Agreement as modified or supplemented hereby (including
with respect to the Tranche B Term Loans as increased hereby) and the other
Credit Documents (i) are entitled to the benefits of the guarantees and the
security interests set forth or created in the Subsidiaries Guaranty, Security
Documents and the other Credit Documents, (ii) constitute “Obligations”,
“Secured Obligations” and “Guaranteed Obligations” or other similar term for
purposes of the Credit Agreement, the Security Agreement and all other Credit
Documents, (iii) notwithstanding the effectiveness of the terms hereof, the
Subsidiaries Guaranty, the Security Documents and the other Credit Documents
are, and shall continue to be, in full force and effect and are hereby ratified
and confirmed in all respects. Each Credit Party ratifies and confirms that all
Liens granted, conveyed, or assigned to any Agent by such Person pursuant to any
Credit Document to which it is a party remain in full force and effect, are not
released or reduced, and continue to secure full payment and performance of the
Obligations as modified hereby.

SECTION 10. Credit Agreement Governs. Except as expressly set forth herein and
in the Incremental Fee Letter entered into in connection with the Incremental
Amendment (the “Incremental Fee Letter”), this Agreement shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of any Lender or Agent under the Credit Agreement
or any other Credit Document, and shall not alter, modify, amend or in any way
affect any of the terms, conditions, obligations, covenants or agreements
contained in the Credit Agreement or any other Credit Document, all of which are
ratified and affirmed in all respects and shall continue in full force and
effect. Nothing herein shall be deemed to entitle any Credit Party to a consent
to, or a waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Credit Document in similar or different circumstances.

SECTION 11. Counterparts. This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. Delivery of an
executed counterpart of a signature page to this Amendment by facsimile or
electronic (i.e., “pdf” or “tif”) transmission shall be effective as delivery of
a manually executed counterpart of this Amendment.

SECTION 12. Miscellaneous. This Agreement shall constitute a Credit Document for
all purposes of the Credit Agreement and the other Credit Documents. The
Borrower shall pay all reasonable fees, costs and expenses of the Administrative
Agent incurred in connection with the negotiation, preparation and execution of
this Amendment and the transactions contemplated hereby. The provisions of this
Agreement are deemed incorporated into the Credit Agreement as if fully set
forth therein. The Borrower hereby consents to the assignment by any Additional
Lender of all or a portion of its Tranche C Incremental Term Loans (as modified
hereby) to any bank, financial institution or other investor identified by any
Additional Lender in writing to the Borrower on or prior to the date hereof.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

WALTER INVESTMENT MANAGEMENT CORP., as Borrower By:  

/s/ Cheryl A. Collins

  Name:   Cheryl A. Collins   Title:   Senior Vice President and Treasurer



--------------------------------------------------------------------------------

GREEN TREE ASSET ACQUISITION LLC

By:  

/s/ Cheryl A. Collins

  Name:   Cheryl A. Collins   Title:   Senior Vice President and Treasurer

GREEN TREE CL LLC

By:  

/s/ Cheryl A. Collins

  Name:   Cheryl A. Collins   Title:   Senior Vice President and Treasurer

GREEN TREE CONSUMER DISCOUNT COMPANY

By:  

/s/ Cheryl A. Collins

  Name:   Cheryl A. Collins   Title:   Senior Vice President and Treasurer

GREEN TREE CREDIT LLC

By:  

/s/ Brian F. Corey

  Name:   Brian F. Corey   Title:   Senior Vice President and Secretary

GREEN TREE CREDIT SOLUTIONS LLC

By:  

/s/ Cheryl A. Collins

  Name:   Cheryl A. Collins   Title:   Senior Vice President and Treasurer

GREEN TREE HE/HI CORP.

By:  

/s/ Cheryl A. Collins

  Name:   Cheryl A. Collins   Title:   Senior Vice President and Treasurer



--------------------------------------------------------------------------------

GREEN TREE HE/HI LLC

By:  

/s/ Cheryl A. Collins

  Name:   Cheryl A. Collins   Title:   Senior Vice President and Treasurer GREEN
TREE INSURANCE AGENCY OF NEVADA, INC. By:  

/s/ Cheryl A. Collins

  Name:   Cheryl A. Collins   Title:   Senior Vice President and Treasurer

GREEN TREE INSURANCE AGENCY INC.

By:  

/s/ Cheryl A. Collins

  Name:   Cheryl A. Collins   Title:   Senior Vice President and Treasurer

GREEN TREE INVESTMENT HOLDINGS II LLC

By:  

/s/ Cheryl A. Collins

  Name:   Cheryl A. Collins   Title:   Senior Vice President and Treasurer

GREEN TREE INVESTMENT HOLDINGS III LLC

By:  

/s/ Cheryl A. Collins

  Name:   Cheryl A. Collins   Title:   Senior Vice President and Treasurer



--------------------------------------------------------------------------------

GREEN TREE INVESTMENT MANAGEMENT LLC

By:  

/s/ Jeffrey A. Hilligoss

  Name:   Jeffrey A. Hilligoss   Title:   President

GREEN TREE LICENSING LLC

By:  

/s/ Cheryl A. Collins

  Name:   Cheryl A. Collins   Title:   Senior Vice President and Treasurer

GREEN TREE LOAN COMPANY

By:  

/s/ Cheryl A. Collins

  Name:   Cheryl A. Collins   Title:   Senior Vice President and Treasurer

GREEN TREE MH CORP.

By:  

/s/ Cheryl A. Collins

  Name:   Cheryl A. Collins   Title:   Senior Vice President and Treasurer

GREEN TREE MH LLC

By:  

/s/ Cheryl A. Collins

  Name:   Cheryl A. Collins   Title:   Senior Vice President and Treasurer



--------------------------------------------------------------------------------

GREEN TREE SERVERTIS ACQUISITION LLC

By:  

/s/ Cheryl A. Collins

  Name:   Cheryl A. Collins   Title:   Senior Vice President and Treasurer

GREEN TREE SERVERTIS GP LLC

By:  

/s/ Cheryl A. Collins

  Name:   Cheryl A. Collins   Title:   Senior Vice President and Treasurer

GREEN TREE SERVICING CORP.

By:  

/s/ Cheryl A. Collins

  Name:   Cheryl A. Collins   Title:   Senior Vice President and Treasurer

GREEN TREE SERVICING LLC

By:  

/s/ Cheryl A. Collins

  Name:   Cheryl A. Collins   Title:   Senior Vice President and Treasurer

GREEN TREE LOAN ACQUISITION II LLC

By:  

/s/ Cheryl A. Collins

  Name:   Cheryl A. Collins   Title:   Senior Vice President and Treasurer

LANDMARK ASSET RECEIVABLES MANAGEMENT LLC

By:  

/s/ Cheryl A. Collins

  Name:   Cheryl A. Collins   Title:   Senior Vice President and Treasurer



--------------------------------------------------------------------------------

WALTER INVESTMENT HOLDING COMPANY, LLC

By:  

/s/ Kimberly A. Perez

  Name:   Kimberly A. Perez   Title:   Vice President and Treasurer MORTGAGE
ASSET SYSTEMS, LLC By:  

/s/ Jeanetta Brown

  Name:   Jeanetta Brown   Title:   Vice President REO MANAGEMENT SOLUTIONS, LLC
By:  

/s/ Jeanetta Brown

  Name:   Jeanetta Brown   Title:   Vice President SPECIALTY SERVICING
SOLUTIONS, LLC By:  

/s/ Jeanetta Brown

  Name:   Jeanetta Brown   Title:   Vice President REO LEASING SOLUTIONS, LLC
By:  

/s/ Jeanetta Brown

  Name:   Jeanetta Brown   Title:   Vice President CENTRAL ASSET REVIEW, LLC By:
 

/s/ Jeanetta Brown

  Name:   Jeanetta Brown   Title:   Vice President



--------------------------------------------------------------------------------

MORTGAGE CONSULTANTS OF
AMERICA CORPORATION

By:  

/s/ H. Marc Helm

  Name:   H. Marc Helm   Title:   Vice President REVERSE MORTGAGE SOLUTIONS,
INC. By:  

/s/ Jeanetta Brown

  Name:   Jeanetta Brown   Title:   Vice President WALTER REVERSE ACQUISITION
LLC By:  

/s/ Cheryl A. Collins

  Name:   Cheryl A. Collins   Title:   Treasurer

WALTER INVESTMENT PROPERTIES,
LLC

By:  

/s/ Kimberly A. Perez

  Name:   Kimberly A. Perez   Title:   Vice President and Treasurer DT HOLDINGS
LLC By:  

/s/ Kimberly A. Perez

  Name:   Kimberly A. Perez   Title:   Chief Financial Officer and Treasurer
DITECH MORTGAGE CORP By:  

/s/ Scott Griffith

  Name:   Scott Griffith   Title:   Chief Financial Officer



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent

By:  

/s/ Doreen Barr

  Name:   Doreen Barr   Title:   Authorized Signatory By:  

/s/ Alex Verdone

  Name:   Alex Verdone   Title:   Authorized Signatory



--------------------------------------------------------------------------------

ADDITIONAL LENDERS

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as an Additional Lender

By:  

/s/ Doreen Barr

  Name:   Doreen Barr   Title:   Authorized Signatory By:  

/s/ Alex Verdone

  Name:   Alex Verdone   Title:   Authorized Signatory

MORGAN STANLEY SENIOR FUNDING, INC., as an Additional Lender

By:  

/s/ Nehal Abdel Hakim

  Name:   Nehal Abdel Hakim   Title:   Authorized Signatory

BARCLAYS BANK PLC, as an Additional Lender

By:  

/s/ Vanessa Roberts

  Name:   Vanessa Roberts   Title:   Managing Director

BANK OF AMERICA, N.A., as an Additional Lender

By:  

/s/ Samuel Baruch

  Name:   Samuel Baruch   Title:   Director